DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Damian Wasserbauer on Wednesday January 27, 2021.
The application has been amended as follows: 
DRAWINGS
Please replace Fig. 2 with the attached Replacement Sheet

SPECIFICATION
Please amend paragraph [0039] by rewriting as follows:
[0039] Referring to FIG.2, the offset drive assembly 100 comprises a housing 110 configured in an upper enclosure portion 112 and a lower enclosure portion 114 adapted to enclose a gear assembly 120 spaced apart by a plurality of support pins 116. The upper and lower enclosure portions 112, 114 are configured with a bearing recess 119 and generally formed of a shape of minimum dimensions and sufficient to enclose the gear assembly 120. The housing 110 includes an inner portion 190, an external portion 191, and a side portion 192. The housing 110 further includes a plurality of openings formed in the upper enclosure portion 112 and, similarly, formed  a narrowed portion having a different diameter than the diameter of the pin extending therebetween, i.e., pin 116. Furthermore, the diameter of the first pin end 116a and the diameter of the diameter of the second pin end 116b are substantially smaller, so that either end may be received within pin mounts 118.

CLAIMS
Please replace the claims with the following listing:

1.	(Currently Amended)	An offset torque drive assembly for receiving a drive shaft of a drive, comprising:
a gear assembly comprising two gears, wherein the gear assembly includes:
an input gear including an input concentric ring having an inner surface having a tool adapter portion and an outer surface with a plurality of gear teeth, said tool adapter portion including a drive socket configured to receive an end of a drive assembly external from said offset torque drive assembly;
an output gear for operably connecting to said input gear, said output gear including an output concentric ring having an inner surface with a socket fastener aperture integral to said output gear and an outer surface with a plurality of gear teeth; and
a housing comprising an upper enclosure portion and a lower enclosure portion, each of said upper and lower enclosure portions having an unobstructed inner portion, an external portion, and side portions, each of said upper and lower portions having an opening for said input gear and an opening for said output gear, each of said upper and lower enclosure portions configured with a plurality of pin mounts configured to receive a plurality of support spacer pins in aligned relation thereof, wherein each support spacer pin comprises a non-threaded shaft, a first pin end and a second pin end and wherein each pin end comprises a diameter that is smaller than the diameter of the non- threaded shaft;
assembled, said upper and lower enclosure portions, spaced apart by said plurality of support spacer pins minimally conform to said gear assembly,
said offset torque drive assembly characterized by said plurality of support spacer pins being operably attached to said plurality of pin mounts by welding, affixing or adhesively securing said pin ends to said plurality of pin mounts, respectively, so as to couple said upper enclosure portion in a spaced apart relationship with said lower enclosure portion having said plurality of support spacer pins being disposed in the inner portions of said housing with said input gear and said output gear freely operating within said housing.

2.	(Previously Presented)	The assembly of claim 1, wherein said socket fastener aperture is configured with a cupped-bottom fastener adapter selected from a group consisting of a SAE, metric and/or a non-standard fastener shape for operably connecting to said cupped-bottom fastener adapter.

3.	(Cancelled)  

4.	(Previously Presented)	The assembly of claim 1, wherein said socket fastener aperture being configured with a spline insert having said output concentric ring configured with a plurality of splines on said inner surface of said output gear.



6.	(Previously Presented)	The assembly of claim 4, wherein said spline insert comprises a cupped-bottom fastener aperture functioning to torque a fastener along lengths of an elongated threaded rod.

7.-16.		(Cancelled)


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			
								/Hadi Shakeri/
January 27, 2021						Primary Examiner, Art Unit 3723